FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                              April 10, 2015
                                     TENTH CIRCUIT
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

    UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

    v.                                                         No. 14-4140
                                                                (D. Utah)
    DANIEL DAVID EGLI,                                (Nos. 2:14-CV-00699-TC and
                                                         2:04-CR-00577-TC-1)
          Defendant - Appellant.



                                  ORDER AND JUDGMENT*


Before HARTZ, TYMKOVICH, and BALDOCK, Circuit Judges.


         Daniel David Egli, a federal prisoner incarcerated in Louisiana, apparently was

convicted of a federal offense in the United States District Court for the District of Utah.

He filed in that court a motion for relief from his conviction under Federal Rule of Civil

Procedure 60. Relying on our opinion in United States v. Triplett, 166 F. App’x 362,


*
 After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
365‒66 (10th Cir. 2006), the district court denied the motion because Rule 60 does not

apply to criminal cases. Mr. Egli appeals from the denial. We AFFIRM, because the

district court was correct. If there were any colorable merit to Mr. Egli’s arguments, we

might be tempted to recategorize his district-court pleading. But there is no temptation

here. Appellant’s motion to “Certify Constitutional Question” is denied. Appellant’s

motion to proceed in forma pauperis is denied and appellant is ordered to pay the filing

fee to the district court forthwith.



                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                            2